COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


JOHN S. LEWIS
                                               MEMORANDUM OPINION *
v.   Record No. 1915-96-4                          PER CURIAM
                                                FEBRUARY 18, 1997
KATHLEEN A. CALLAHAN


           FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                       Richard B. Potter, Judge

           (Robert B. Machen, on briefs), for appellant.
           (Margaret B. Craig; Surovell, Jackson, Colten &
           Dugan, on brief), for appellee.



     John S. Lewis appeals the decision of the circuit court

denying his motions to change custody and reduce or eliminate

child support.    The trial court ruled that Lewis had failed to

demonstrate a basis to transfer sole custody of the parties'

child, Joshua, from Kathleen A. Callahan.     Lewis presents fifteen

questions on appeal, and argues that the court failed to consider

the factors set out in Code § 20-124.3 in determining the child's

best interests.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

                          Change of Custody

     "In matters concerning custody and visitation, the welfare

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
and best interests of the child are the 'primary, paramount, and

controlling considerations.'"     Kogon v. Ulerick, 12 Va. App. 595,

596, 405 S.E.2d 441, 442 (1991) (citation omitted).     In

considering a petition to change child custody, a trial court

applies a two-part test to determine "(1) whether there has been

a [material] change of circumstances since the most recent

custody award; and (2) whether a change in custody would be in

the best interests of the child."      Visikides v. Derr, 3 Va. App.
69, 70, 348 S.E.2d 40, 41 (1986).
     The trial court is required to consider the factors set out

in Code § 20-124.3 when making custody and visitation decisions

in the child's best interests.    Lewis' issues one through eleven

and fifteen challenge the trial court's decision that Callahan

retain sole custody.   As the party seeking reversal of the trial

court's decision, Lewis bears the burden to demonstrate error by

record proof.   Johnson v. Commonwealth, 12 Va. App. 391, 396, 404
S.E.2d 384, 387 (1991).
     Issues 1 and 2.     Lewis contends the court abused its

discretion in allowing Callahan to retain sole custody because it

was not in Joshua's best interest to stay in day care before and

after school.   Lewis alleged that, because he worked at home, he

could care for Joshua.

     The trial court noted that the evidence indicated that

Joshua's "experience in day care has been a good one and a

positive one.   So, I don't think there is anything detrimental in




                                   2
day care in this case."    Furthermore, noting that Lewis' efforts

to restore his income to previous levels would take him away from

home, the court determined that the issue of day care was not

sufficient ground to change custody.   We find no abuse of

discretion in the court's determination.

     Issue 3.   Lewis argues that day care prevented Joshua from

interacting with his teenage half-siblings each day.   As noted

above, the trial court found the issue of day care was an

insufficient basis for modifying custody.
     Issues 4, 6, 8, 10 and 11.    Lewis contends that the trial

court abused its discretion by failing to consider evidence of

the parties' respective willingness to cooperate with each other.

 See Code § 20-124.3(6).    In support of his contention, Lewis

argues that he demonstrated his ability to cooperate through his

good relationship with his first ex-wife and her family.     Lewis

called his first ex-wife and former mother-in-law as witnesses.

They testified that they had good relationships with Lewis and

endorsed Lewis' abilities as a father.

     Lewis claimed that Callahan refused to cooperate with him,

made false allegations of abuse by the half-siblings, and would

not allow additional visitation and contacts unless ordered to do

so by the court.   In its ruling, the court expressly addressed

the parties' ability to cooperate with each other.   Having seen

the witnesses and heard their testimony, the court concluded that

"there has been some miscommunications in the past," that



                                  3
"[t]here has been some animosity and some mistakes in

communication . . . by both parents in this case," and that "both

of them have overreacted at certain times."    Thus, contrary to

Lewis' contention, the trial court concluded that both parents

had been less than fully cooperative.

     "The court is the judge of the credibility of the witnesses,

and its findings are of great weight on appeal."     Klein v. Klein,

11 Va. App. 155, 161, 396 S.E.2d 866, 869 (1990).    The court

considered the statutory factor and made its ruling based upon

the evidence presented and its assessment of the witnesses'

credibility.    Lewis has not demonstrated that the trial court

abused its discretion in its weighing of this factor.
     Issue 5.    Lewis contends, without reference to the record,

that Callahan refused to allow him to have telephone contact with

Joshua.   "We will not search the record for errors in order to

interpret the appellant's contention and correct deficiencies in

a brief."    Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d
237, 238 (1992).    Lewis has failed to demonstrate reversible

error relating to this issue.
     Issue 7.      Lewis testified about an incident in which

Callahan threatened him with court action if he visited Joshua's

day care without her knowledge.    He contends that the incident

demonstrates her inability to cooperate in matters affecting the

child.    As noted above, the trial court considered the parties'

respective cooperation, and we find no abuse of discretion in the




                                   4
trial court's determination.

     Issue 9.    Lewis contends, without citation to authority or

the record, that Callahan was unable to instill family values in

Joshua.   The court found that Callahan had been a good and

responsible mother.   We do not address this contention further.

Buchanan, 14 Va. App. at 56, 415 S.E.2d at 238.

     Issue 15.    Finally, Lewis contends that the trial court

abused its discretion by failing to consider the adverse health

consequences to Joshua of being in the sole custody of Callahan.

The trial court found Joshua to be in generally good physical

health.
           In terms of his physical health, he has had
           respiratory infections. There is no expert
           evidence presented as to the cause of those
           infections, other than to say they appear to
           be normal infections, seasonal infections
           during the winter months, including no expert
           testimony as to the impact of smoking by
           [Callahan] on Joshua.

           Obviously, smoking would have impact on
           somebody with respiratory problems. But
           other than [Lewis'] opinion, I do not have
           any evidence as to any impact of that
           smoking. And, in any event, she has
           testified that she gave up smoking in
           February of 1996, so it is a moot issue as
           far as I am concerned today.


Therefore, there is insufficient evidence to support Lewis'

contention on appeal.

                            Child Support

     "Once a child support award has been entered, only a showing

of a material change in circumstances will justify modification



                                  5
of the support award.    The moving party has the burden of proving

a material change by a preponderance of the evidence."    Crabtree

v. Crabtree, 17 Va. App. 81, 88, 435 S.E.2d 883, 888 (1993).

     In Issue 12, Lewis contends the trial court failed to

consider the expenses paid by him for his two other children when

determining child support for Joshua.   The record demonstrates

that the court considered those expenses and reduced Lewis'

support payment.   The court specifically noted that "while

[Lewis] seeks a reduction in child support for Joshua, it can be

noted that he seeks no support relief for [the half-siblings]."

We find no abuse of discretion on the part of the trial court.
     In Issue 13, Lewis contends that the court failed to

consider his ability to provide day care when making the support

award.   See Code § 20-108.2(F).   The court considered, but

rejected, Lewis' ability to provide day care, noting that as

Lewis returned to his full earning capacity, he would likely be

available less freely.   Lewis has not demonstrated reversible

error on the part of the trial court.
                           Ex Parte Motion

     Lewis contends, without citation to the record or to

authority, that the trial court erred by reviewing an "ex parte

motion to dismiss."   The certificate of service in the record

demonstrates that Lewis was served with the motion by both

facsimile and hand delivery.   Moreover, there is no indication in

the record that Lewis raised any objection to this motion or its




                                   6
subsequent denial by the court.   Therefore, we do not consider

this contention further.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                                  7